Citation Nr: 1419159	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-17 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for residuals of a jaw fracture.

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a left shoulder disorder. 

5.  Entitlement to service connection for a left hip disorder. 

6.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active military service from February 1980 to February 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2005, the RO denied a claim for service connection for the left hip and found no new and material evidence for a claim for a bilateral knee disorder.  In July 2006, the Veteran filed a Notice of Disagreement (NOD) with this decision.  In November 2006, the RO denied a claim for service connection for a jaw disorder.  In April 2008, the RO denied a claim for service connection for a bilateral shoulder disorder and again denied the claim for the jaw disorder.  In July 2008, the Veteran filed a NOD as to the April 2008 decision. 

In April 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In September 2009, the Board found that new and material evidence had been received to reopen claims for service connection for a bilateral knee disorder.  All of the claims listed on the title page were then remanded Board.  In September 2011, the Board again remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  

In July 2013, upon reviewing the record, the Board referred the claim to a specialist from the Veterans Health Administration (VHA) for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in September 2013 and is included in the claims file.  Thereafter, the Veteran and his representative were provided with a copy of the opinion and given an opportunity to submit additional evidence or argument.  In January 2014, the Board received the Veteran's representative's response to the medical expert opinion.  

The AOJ certified this appeal to the Board in October 2012.  Subsequently, additional medical evidence was added to the Veteran's Virtual VA paperless claims file.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the Veteran's representative in a January 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative joint disease of the right knee, as demonstrated at his December 2009 VA examination.

2.  The Veteran's service treatment records (STRs) have been found to be unavailable; however, at his April 2009 Board hearing, the Veteran competently testified to jumping off a second story roof and injuring his right knee.

3.  The December 2009 VA examiner determined that the Veteran's current right knee disorder was not etiologically related to his active military service; however, the Board found this opinion to be inadequate.

4.  A subsequent September 2013 VHA opinion found the Veteran's degenerative joint disease of the right knee to be a "service connected injury".

5.  In giving the Veteran the benefit of the doubt, his degenerative joint disease of the right knee is etiologically related to his active military service.  

6.  The Veteran has a current diagnosis of temporomandibular joint disorder (TMJ) with loss of bone, as shown on VA examination in April 2008.

7.  The Veteran's STRs document a mandible fracture in September 1980.  An X-ray showed a normal temporomandibular joint anatomy with well-healed bilateral angles of the mandible and no displacement of the jaw.  There was loss of the maxillary alveolar bone consistent with generalized chronic periodontitis and resultant extractions.  

8.  The April 2008 VA examiner provided a contradictory medical opinion regarding whether the Veteran's current TMJ with bone was etiologically related to his active military service.

9.  The October 2011 VA examiner determined that the Veteran's current TMJ with bone loss was not etiologically related to his active military service; however, the Board found this opinion to be inadequate.

10.  A subsequent September 2013 VHA opinion found the Veteran's TMJ with bone loss to be "directly related to the injury he sustained while in the military".

11.  In giving the Veteran the benefit of the doubt, his TMJ with bone loss is etiologically related to his active military service.  

12.  The Veteran's right shoulder disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

13.  The Veteran's left shoulder disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

14.  The Veteran's left hip disorder was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.

15.  The Veteran's left knee disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the right knee is established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for TMJ with bone loss (previously claimed as residuals of a jaw fracture) is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).

3.  Service connection for a right shoulder disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  Service connection for a left shoulder disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  Service connection for a left hip disorder is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Service connection for a left knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, regarding the right knee disorder and jaw fracture claims, in light of the fully favorable determinations for these issues as discussed in the Findings of Fact and Conclusion of Law sections, no further discussion of these issues is necessary.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2005, February 2006, August 2007, and December 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2007 and December 2007 letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted for all of his claims except his left hip claim, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims.  

The Veteran was also provided notice in accordance with Dingess in the June 2010 Supplemental Statement of the Case (SSOC) for his left hip claim.  This notice letter was not provided before the initial RO adjudication of his left hip claim in the December 2005 rating decision.  However, after he was provided the appropriate notice, the left hip claim was then readjudicated in the October 2012 SSOC based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
  
For all of these reasons, the Board concludes that the claims may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His Social Security Administration (SSA) disability benefits records and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  
The Board acknowledges that the AOJ made attempts to secure a copy of the Veteran's STRs.  The Veteran was informed of the unavailability of these records in letters from the AOJ dated in August 2005 and November 2011.  In the letters, the Veteran was afforded the opportunity to submit his own copies of the STRs or alternate documentation, which he did not.  In September 2005, the AOJ made a Formal Finding regarding the unavailability of these records.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorders and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2009, the results of which have been included in the claims file for review.  

The AOJ also made an attempt to assist the Veteran with his claims by affording him an additional VA examination.  Prior to his VA examination being scheduled, the Veteran was sent a notification letter at his correct mailing address in September 2011, which detailed the consequences of the failure to report for the scheduled examination.  The Veteran was scheduled for a VA examination in October 2011, and he failed to report for the examination.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2013).  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

However, the Board found that medical opinions were still necessary to decide the Veteran's claims.  Accordingly, in July 2013, the Board referred these claims to a specialist with VHA for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This VA medical opinion was obtained in September 2013.  In this regard, the VHA examiner reviewed the Veteran's claim file and provided an opinion that was supported by sufficient rationale.  

Therefore, the Board finds that the claims files contains VA examination and medical opinions which are adequate for adjudication purposes as the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Furthermore, the Veteran was afforded a Board hearing in April 2009.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues.  (Transcript, p 2.)  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  Id.  The VLJ and the representative asked the Veteran questions regarding the element of the claims that was lacking to substantiate the claims for benefits (i.e., a nexus between the current disorders and the active military service).  (Transcript, p 3-4, 6, 9, 12, 22, 25, 32, 38-41.)  The VLJ and the representative then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  (Transcript, p 45-46.)  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  (Transcript, p 5-7, 10-12, 23-24, 41-42.)  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2009 and September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included obtaining the Veteran's recent VA Medical Center (VAMC) treatment records, which were obtained and associated with his Virtual VA paperless claims file.  The remands also included providing the Veteran with an additional VA examination and medical opinion.  As stated above, the Veteran was scheduled for an additional VA examination in October 2011, but he failed to report for the examination and did not provide good cause for his absence.  38 C.F.R. § 3.655.  Accordingly, the Veteran was then afforded a VHA medical opinion in September 2013.  The Board finds that these medical opinions provide the necessary information that was requested by the Board in its remands.  Finally, the remands included readjudicating the claims, which was accomplished in the June 2010 and October 2012 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran seeks service connection for a bilateral shoulder disorder, left knee disorder, and a left hip disorder.

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  An October 2007 VA X-ray found the Veteran to have degenerative disease and "probable associated noncalcific tendinitis" of his right shoulder.  Additionally, on VA examination in December 2009, the Veteran was diagnosed with left hip strain, degenerative joint disease of the left knee, and degenerative joint disease of the shoulders.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran's STRs are not of record.  The RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In order to compensate for his missing STRs, the Veteran testified at a Board hearing in April 2009.  At his hearing, for his left knee, he testified that he was "coming off a two-story" and his left knee "went out, collapsed."  (Transcript, p 40.)  He then had to wear a brace for the left knee.  Id.  He got treatment for his knee immediately after leaving service at Lake City VA; he said he was told he "tore" his knee and now has deteriorating joints and arthritis. (Transcript, p 41.)  He said he did not hurt his knee after service.  (Transcript, p 42.)  Regarding the shoulders, at the hearing, the Veteran testified to injuring his shoulders in service.  (Transcript, p 22.)  He said he had to lift 204 pound rounds and move artillery.  Id.  At the hearing, the Veteran also testified to injuring his left hip while he was in service.  (Transcript, p 3.)  He was in field artillery; he climbed in and out of tanks and moved ammunition.  (Transcript, p 4.)  He said his hip became very weak and "it just collapsed one time back to my knees."  Id.  The Veteran's active military service ended in February 1984.

Post-service, in December 1989, the Veteran was at the Lake City Medical Center for mental health problems.  A physical examination of the extremities was normal.  In May 1991, the Veteran was seen at the VAMC in Tampa, Florida, and a physical examination also showed normal extremities. 

In October 1991, Dr. J. examined the Veteran.  The Veteran said he had left knee pain from injuries he sustained while in service.  He reported at the time they wanted to do surgery but he refused.  He claimed his knee became dislocated and he needed to have help putting traction on his lower leg to relocate his knee.  The knee did not dislocate at the office visit.  He had a positive anterior Drawer of the left knee consistent with anterior cruciate ligament rupture or partial rupture.  Medial and collateral ligaments were loose but remained stable.  The assessment was derangement of the medial and lateral ligamentous structures of the left knee.

In January 1992, a SSA record showed that the Veteran had a history of left knee pain with no surgeries, independent ambulation and a normal gait.  He could heel/toe walk and squat.  He had 5/5 strength.  There was laxity of the collateral ligaments of the left knee. 

To summarize, the Veteran reported in a September 1991 SSA phone contact that he had an in-service injury of his left knee, specifically a torn ligament.  At a June 2005 VA appointment, the Veteran complained of left knee discomfort.  He stated that, in 1983, he had left knee discomfort for a knee that was twisted during a fall when he was on duty in Europe.  Since that time he has had clicking and locking particularly when he used stairs.  

For the shoulders, the first pertinent post-service complaint was in March 2005 at the VAMC, when the Veteran reported left shoulder pain.  In June 2005, the Veteran was also treated for right shoulder pain.  At these initial post-service visits in March 2005 and June 2005, the Veteran did not allege that his bilateral shoulder disorder had been present since his military service.  An August 2005 VA orthopedic consultation showed an impression of impingement syndrome of the left shoulder with magnetic resonance imaging (MRI) evidence of a probable full-thickness tear of the supraspinus tendon, but not retracted.  July and October 2007 VA X-rays of the left shoulder were normal and unremarkable.  For the right shoulder, a July 2007 X-ray showed mild degenerative changes.  A November 2007 VA consultation for the right shoulder showed an impression of bicep tendonitis and a questionable superior labral anterior posterior (SLAP) lesion.  

Regarding the left hip, post-service treatment records do not provide a diagnosis for the left hip, although the Veteran complained of pain in March and April 2005 VA records.  A March 2005 X-ray showed an essentially normal hip.  The Veteran was not provided a diagnosis for his left hip pain until the December 2009 VA examination.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

In the December 2009 VA examination report, following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's currently diagnosed left knee disorder, left hip disorder, and bilateral shoulder disorder were "not likely to have occurred or caused by the military service based on the currently available information."  No further rationale was provided.  However, in the report, the VA examiner stated that the Veteran was noted to have minimal degenerative joint disease in the left knee in 2005, about 20 years after discharge from service.  However, the evidence in the file shows the Veteran was first diagnosed with degenerative joint disease in October 1991.  The examiner also did not address whether the Veteran's reported in-service injury to the shoulders was consistent with the current bilateral shoulder diagnosis.  The examiner did not consider the Veteran's reported in-service injuries and state whether the finding on current diagnostic tests (degenerative joint disease of the left knee) was consistent with these reported injuries.  Further, the examiner did not address whether the Veteran's reported in-service injury to the left hip was consistent with the current diagnosis of left hip strain (found at the December 2009 VA examination).  Thus, the Board found this VA examination to be inadequate.

Accordingly, per the Board's September 2011 remand directives, the claims file was returned to the December 2009 VA examiner for an addendum medical opinion.  The VA examiner found that another examination of the Veteran was necessary before an additional medical opinion could be provided.  The VA examination was scheduled for October 2011 and the Veteran was informed of the examinations, but he failed to report for the examinations.  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.   

However, in July 2013, upon reviewing the record, the Board found that medical opinions were still needed and referred the claims to a specialist from the VHA for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This opinion was obtained in September 2013.  

Following a review of the claims file, the September 2013 VA examiner (an orthopaedic surgeon) determined that an examination was not necessary to provide the requested medical opinion.  The examiner found that he could not associate the Veteran's current left hip disorder, bilateral shoulder disorder, and left knee disorder with anything connected to his military service, and thus, the examiner opined that these disorders were "not service connected."  

Regarding the left hip, the September 2013 examiner reasoned that repetitive motion in and of itself does not lead to disease or disability.  The Veteran does not adequately describe any injury related to his left hip.  A knee injury may present as hip pain.  In fact, the Veteran stated during his hearing that his hip pain may be related to his knee or even to his back.  This is also mentioned during one of his physical examinations.  The Veteran had a fall from a ladder in which any body part may have been injured.  He worked heavy labor.  There are multiple entries in the record noting a normal joint examination.  Thus, the examiner provided a negative nexus opinion for the left hip disorder.

Regarding the shoulders, the September 2013 examiner reasoned that repetitive motion in and of itself does not lead to disease or disability.  The presence of degenerative joint disease on an X-ray cannot be related to any specific time sequence or generalized injury.  The Veteran opines that his shoulder injuries are related to his lifting 204 pound shells.  He also had a fall from a ladder after he was discharged from the service.  One examiner was also told that the Veteran's shoulder pain developed after pulling a cabinet in 2007.  The MRI questions the presence of a partial thickness rotator cuff tear, notes arthritis, and notes a downsloping acromion.  A downsloping acromion is an anatomical finding and not related to any injury.  Degenerative joint disease of the shoulders is common without a specific injury.  Rotator cuff tears either occur spontaneously with age or from acute trauma.  The Veteran does not adequately address any incident while he was in service that would explain his current shoulder complaints.  There are multiple entries in the record indicating a normal joint examination.  Thus, the examiner provided a negative nexus opinion for the bilateral shoulder disorder.

Regarding the left knee, the September 2013 examiner reasoned that the Veteran states that his left knee was injured independently during two falls.  He was placed in braces for these injuries for six months.  He has complained of his knee dislocating and having to be pulled back into place.  He has MRI and X-ray evidence of degenerative changes, as well as a torn meniscus.  At least one physical examination characterizes him as obese.  One examination notes a loss of motion to the left knee, yet there are multiple examinations in the record that note his gait as normal and his range of motion as good or normal.  Some examiners note that he wears braces at home, but there are no examinations in the record that indicate that the Veteran wears them at the time of any of his visits.  It would not be accepted medical practice for the Veteran to be placed in a knee brace for six months, as he states.  Anything over six weeks would be unusual because prolonged bracing causes stiffness of the joint and motion after a short period of immobilization stimulates healing.  Multiple examiners have noted that the Veteran worked as a carpenter, at heavy labor, a truck driver, and also had a fall from a ladder, all of which, from a medical standpoint, may contribute to the development of pain and osteoarthritis of the knee, and result in his X-ray findings of degenerative joint disease.  Because the knee joint acts as a mechanical lever that multiplies the load applied to it, obesity accelerates the development of degenerative joint disease of the knee, and could in and of itself be the cause of the Veteran's X-ray findings of degenerative joint disease.  Thus, the presence of degenerative joint disease on an X-ray cannot be related to any specific time sequence or generalized injury.  Thus, the examiner provided a negative nexus opinion for the left knee disorder.

The VA examiners clearly reviewed the evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  They provided alternative theories to address the etiologies - namely, obesity and civilian occupations.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  As the evidence is not in equipoise, service connection for the joint disorders on appeal is not warranted.  

The Board finds that the Veteran's right shoulder, left shoulder and left hip disorder did not involve in continuity of symptoms which began in service and continued following discharge from service.  In this regard, the Board notes that the Veteran first began to file claims of service connection in the mid 1980's, at that time there was no mention of him having problems with his shoulders and hip which first started in service and had continued on.  Thus, the Board finds that service connection under 38 C.F.R. § 3.303(b) is not warranted for these conditions.  

Although the Veteran initially filed a claim of service connection for a left knee disability shortly after his discharge from service, the Board notes that the competent evidence of record fails to show a medical nexus between the Veteran's in-service injury and his current left knee disability.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for his bilateral shoulder and left knee disorders.  As stated above, the earliest post-service medical treatment records are dated from 1991, and the Veteran was separated from the active duty in 1984.  No diagnosis of degenerative joint disease of the shoulders or the left knee was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his left knee, left hip, and shoulders during his active military service, competent medical evidence is necessary to determine whether an injury in service led to a chronic disability.  In other words, whether any diagnosed left knee, left hip and/or shoulder disabilities are related to service is a question which is medical in nature and requires specialized knowledge, training and experience in order to address.  Thus, the Veteran, as a lay person, is not competent to give opinions regarding the etiology of his claimed disabilities.  His statements concerning the etiology of his left knee, hip and shoulder disorders therefore lacks any probative value.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a bilateral shoulder disorder, left knee disorder, and a left hip disorder are not warranted.

As it pertains to the claims of service connection for a right knee disorder and for residuals of a jaw fracture, the Board finds that the conditions are due to incidents of service.  See Findings of Facts, pages 3-5.  As such these claims are granted.


ORDER

Entitlement to service connection for degenerative joint disease of the right knee is granted.

Entitlement to service connection for TMJ with bone loss (previously claimed as residuals of a jaw fracture) is granted.

Entitlement to service connection for a right shoulder disorder is denied. 

Entitlement to service connection for a left shoulder disorder is denied. 

Entitlement to service connection for a left hip disorder is denied. 

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


